Exhibit 10.26

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement is entered into as of November 1, 2001, by and
between Broadvision Inc. ("Borrower") and Silicon Valley Bank ("Bank").

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS:  Among other indebtedness
which may be owing by Borrower to Bank, Borrower is indebted to Bank pursuant
to, among other documents, a Loan and Security Agreement, dated July 2, 1997, as
may be amended from time to time, (the "Loan Agreement").  The Loan Agreement
provided for, among other things, a Committed Line in the original principal
amount of Three Million Dollars ($3,000,000).  The Loan Agreement has been
modified pursuant to a First Amendment to Loan and Security Agreement dated
February 5, 1998, pursuant to which, among other things, a Revolving Committed
Line in the original principal amount of Two Million Two Hundred Fifty Thousand
Dollars ($2,250,000) was incorporated.  Furthermore, the Loan Agreement has been
modified pursuant to a Second Loan Modification Agreement dated May 3, 2000,
pursuant to which, among other things, the original principal amount of the
Revolving Committed Line increased to Ten Million Dollars ($10,000,000). Defined
terms used but not otherwise defined herein shall have the same meanings as in
the Loan Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the "Indebtedness."

 

2.             DESCRIPTION OF COLLATERAL AND GUARANTIES.  Repayment of the
Indebtedness is secured by the Collateral as described in the Loan Agreement and
that certain Intellectual Property Security Agreement, dated July 2, 1997.

 

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Indebtedness shall be
referred to as the "Security Documents".  Hereinafter, the Security Documents,
together with all other documents evidencing or securing the Indebtedness shall
be referred to as the "Existing Loan Documents".

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

A.            Modification(s) to Loan Agreement.

A

1.             The following term under Section 1.1 entitled “Definitions” is
hereby amended to read as follows:

 

“Revolving Maturity Date” is March 3, 2002.

 

4.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

5.             PAYMENT OF LOAN FEE.  Borrower shall pay to Bank a fee in the
amount of Seven Thousand Five Hundred Dollars ($7,500) (the “Loan Fee), plus all
out-of-pocket expenses.

 



6.             CONCERNING REVISED ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE.  THE
BORROWER AFFIRMS AND REAFFIRMS THAT NOTWITHSTANDING THE TERMS OF THE SECURITY
DOCUMENTS TO THE CONTRARY, (I) THAT THE DEFINITION OF “CODE”, “UCC” OR “UNIFORM
COMMERCIAL CODE” AS SET FORTH IN THE SECURITY DOCUMENTS SHALL BE DEEMED TO MEAN
AND REFER TO “THE UNIFORM COMMERCIAL CODE AS ADOPTED BY THE STATE OF DELAWARE,
AS MAY BE AMENDED AND IN EFFECT FROM TIME TO TIME AND (II) THE COLLATERAL IS ALL
ASSETS OF THE BORROWER.  IN CONNECTION THEREWITH, THE COLLATERAL SHALL INCLUDE,
WITHOUT LIMITATION, THE FOLLOWING CATEGORIES OF ASSETS AS DEFINED IN THE CODE:
GOODS (INCLUDING INVENTORY, EQUIPMENT AND ANY ACCESSIONS THERETO), INSTRUMENTS
(INCLUDING PROMISSORY NOTES), DOCUMENTS, ACCOUNTS (INCLUDING
HEALTH-CARE-INSURANCE RECEIVABLES, AND LICENSE FEES), CHATTEL PAPER (WHETHER
TANGIBLE OR ELECTRONIC), DEPOSIT ACCOUNTS, LETTER-OF-CREDIT RIGHTS (WHETHER OR
NOT THE LETTER OF CREDIT IS EVIDENCED BY A WRITING), COMMERCIAL TORT CLAIMS,
SECURITIES AND ALL OTHER INVESTMENT PROPERTY, GENERAL INTANGIBLES (INCLUDING
PAYMENT INTANGIBLES AND SOFTWARE), SUPPORTING OBLIGATIONS AND ANY AND ALL
PROCEEDS OF ANY THEREOF, WHEREVER LOCATED, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED.

 

7.             NO DEFENSES OF BORROWER.  Borrower (and each guarantor and
pledgor signing below) agrees that, as of the date hereof, it has no defenses
against the obligations to pay any amounts under the Indebtedness.

 

8.             CONTINUING VALIDITY.  Borrower (and each guarantor and pledgor
signing below) understands and agrees that in modifying the existing
Indebtedness, Bank is relying upon Borrower's representations, warranties, and
agreements, as set forth in the Existing Loan Documents.  Except as expressly
modified pursuant to this Loan Modification Agreement, the terms of the Existing
Loan Documents remain unchanged and in full force and effect.  Bank's agreement
to modifications to the existing Indebtedness pursuant to this Loan Modification
Agreement in no way shall obligate Bank to make any future modifications to the
Indebtedness.  Nothing in this Loan Modification Agreement shall constitute a
satisfaction of the Indebtedness.  It is the intention of Bank and Borrower to
retain as liable parties all makers and endorsers of Existing Loan Documents,
unless the party is expressly released by Bank in writing.  No maker, endorser,
or guarantor will be released by virtue of this Loan Modification Agreement. 
The terms of this paragraph apply not only to this Loan Modification Agreement,
but also to all subsequent loan modification agreements.

 

9.             CONDITION.        The effectiveness of this Loan Modification
Agreement is conditioned upon payment of the Loan Fee.

 

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:

 

BANK:

 

 

 

BROADVISION, INC.

 

SILICON VALLEY BANK

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 